ALLOWANCE
Response to Amendment
The applicant’s amendment filed 07/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2022 was filed and is being considered by the examiner.

Reasons for Allowance
Claim(s) 1-10 and 13-16 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an LED lighting device, comprising, a lamp cap, a case connected to the lamp cap and forming a cavity, a power supply disposed in the cavity, a light emission unit electrically connected to the power supply, and a heat exchange unit connected to the case, and comprising a base and cooling fins arranged parallel to each other and perpendicularly connected to only one side of the base, wherein the heat exchange unit comprises a positioning unit, the light emission unit comprises an illuminator and a substrate, the illuminator is mounted on the substrate, and the substrate is parallelly connected on another side of the base, which is not disposed with cooling fins, wherein the positioning unit comprises a first positioning unit and a second positioning unit, the first positioning unit, the second positioning unit and the base are in an integrated structure, the first positioning unit and the second positioning unit are separately engaged with a first end and a second end of the substrate in a longitudinal direction of the substrate, the first end is a fixed end connected to the case, and the second end is a free end as specifically called for the claimed combinations.
The closest prior art, Demuynck (US 2016/0245462 A1), does not include the positioning unit comprises a first positioning unit and a second positioning unit, the first positioning unit, the second positioning unit and the base are in an integrated structure, the first positioning unit and the second positioning unit are separately engaged with a first end and a second end of the substrate in a longitudinal direction of the substrate, the first end is a fixed end connected to the case, and the second end is a free end as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Demuynck reference in the manner required by the claims. 
To clarify the allowance, the applicant has further details the positioning unit by amendment. These details no longer read on the prior art of record, and the Examiner lacks motivation to modify the prior art. The evidence is in the applicant’s favor, thus allowance is mandated. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875